Order entered January 26, 2015




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-01227-CR

                                SHELTON L. BONDS, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 382nd Judicial District Court
                                   Rockwall County, Texas
                              Trial Court Cause No. 2-12-255

                                             ORDER
       The Court DENIES as moot court reporter Deborah Hamon’s January 22, 2015 request

for an extension of time to file the reporter’s record. Ms. Hamon indicated the record would be

filed late on the evening of January 22, 2015, but the Court has not yet received the reporter’s

record. We ORDER Ms. Hamon to file the complete reporter’s record, including all exhibits

admitted into evidence, within TEN DAYS of the date of this order.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to

Deborah Hamon, official court reporter, County Court at Law; Mary Ann Lee, official court

reporter, 382nd Judicial District Court; and to counsel for all parties.


                                                        /s/    ADA BROWN
                                                               JUSTICE